Case 2:17-cv-03679-SVW-AGR Document 126-3 Filed 10/05/18 Page 1 of 3 Page ID
                                 #:2594




                       EXHIBIT 2




                                    13
                                  Exhibit 2
Case 2:17-cv-03679-SVW-AGR Document 126-3 Filed 10/05/18 Page 2 of 3 Page ID
                                 #:2595
                                                          SNAP
                                        Stock Prices March 2, 2017 to July 10, 2017
              Date        Close      Volume        Open      High        Low
               3/2/2017     24.48   216978300        24.00     26.05      23.50
               3/3/2017     27.09   148099300        26.39     29.44      26.06
               3/6/2017     23.77    72804120        28.17     28.25      23.77
               3/7/2017     21.44    71810660        22.21     22.50      20.64
               3/8/2017     22.81    49784130        22.03     23.43      21.31
               3/9/2017     22.71    25768720        23.15     23.68      22.51
              3/10/2017     22.07    18300540        23.36     23.40      22.00
              3/13/2017     21.09    20563760        22.05     22.15      20.96
              3/14/2017     20.58    20000100        20.90     20.98      20.15
              3/15/2017     20.77    24971500        20.08     21.40      20.05
              3/16/2017     19.89    25564310        20.65     20.69      19.75
              3/17/2017     19.54    34180970        19.80     19.85      18.90
              3/20/2017     19.93    21011700        19.94     20.43      19.72
              3/21/2017     20.38    20001810        20.04     20.54      19.55
              3/22/2017     21.82    47375100        20.65     22.25      20.52
              3/23/2017     23.13    40538930        22.69     23.30      22.22
              3/24/2017     22.74    17245590        23.05     23.10      22.34
              3/27/2017     23.83    48321040        23.09     24.40      22.60
              3/28/2017     22.21    49742610        23.31     23.36      22.17
              3/29/2017     22.55    31436230        21.77     22.71      21.33
              3/30/2017     22.23    17078870        22.55     22.85      22.00
              3/31/2017     22.53    15059550        22.05     22.62      22.00
               4/3/2017     22.35    12507410        22.70     22.90      22.11
               4/4/2017     22.14    16304010        22.21     22.67      21.88
               4/5/2017     20.70    26052010        22.15     22.22      20.67
               4/6/2017     20.57    21910600        20.76     20.76      20.03
               4/7/2017     20.82    10570640        20.68     21.08      20.60
              4/10/2017     20.97     8611389        21.09     21.27      20.70
              4/11/2017     20.70    13304270        21.01     21.20      20.34
              4/12/2017     20.22     9342201        20.70     20.83      20.18
              4/13/2017     20.19    13591660        20.20     20.37      19.81
              4/17/2017     19.94    11704690        20.09     20.21      19.80
              4/18/2017     20.55    15956750        19.83     20.89      19.73
              4/19/2017     20.62     8731762        20.50     20.91      20.41
              4/20/2017     21.15    10015360        20.63     21.26      20.62
              4/21/2017     20.93     7740183        21.37     21.49      20.71
              4/24/2017     21.20     5924496        21.20     21.30      21.01
              4/25/2017     21.34     9582326        21.08     21.40      20.56
              4/26/2017     21.58    10004450        21.25     21.65      21.08
              4/27/2017     22.01    10750770        21.58     22.12      21.58
              4/28/2017     22.55     9022308        22.05     22.59      22.01
               5/1/2017     22.21     7946471        22.66     22.84      22.11
               5/2/2017     21.99     8123217        22.37     22.37      21.75
               5/3/2017     21.82     7043314        21.80     22.21      21.63
               5/4/2017     22.59    18985670        22.18     23.22      21.90
               5/5/2017     23.19    12810190        23.08     23.25      22.51


                                                             1
                                         14
                                       Exhibit 2
Case 2:17-cv-03679-SVW-AGR Document 126-3 Filed 10/05/18 Page 3 of 3 Page ID
                                 #:2596
                                                          SNAP
                                        Stock Prices March 2, 2017 to July 10, 2017
              Date        Close      Volume        Open      High        Low
               5/8/2017     22.46    18078600        23.17     23.57      22.23
               5/9/2017     23.32    17895520        22.70     23.44      22.68
              5/10/2017     22.98    45283450        23.11     23.32      22.87
              5/11/2017     18.05   131646700        17.96     18.90      17.59
              5/12/2017     19.14    68855540        18.44     19.48      18.16
              5/15/2017     20.74    69730070        19.57     20.95      19.49
              5/16/2017     20.78    40885030        20.54     20.88      20.15
              5/17/2017     19.90    29178210        20.56     20.59      19.69
              5/18/2017     20.27    15969070        19.86     20.58      19.86
              5/19/2017     20.00    18927630        20.42     20.64      19.93
              5/22/2017     20.08     9139489        20.14     20.34      20.01
              5/23/2017     20.03     8234753        20.14     20.30      19.90
              5/24/2017     20.53    13784860        20.20     20.62      20.00
              5/25/2017     21.93    24306980        20.16     21.94      20.11
              5/26/2017     21.22    13363960        21.66     21.70      21.07
              5/30/2017     21.45     9503996        21.30     21.58      21.01
              5/31/2017     21.21     9494398        21.50     21.75      21.09
               6/1/2017     21.34     7140515        21.32     21.45      21.19
               6/2/2017     21.09     9583642        21.34     21.45      21.00
               6/5/2017     20.21    15192320        20.52     20.89      20.14
               6/6/2017     20.36     6664715        20.22     20.44      20.13
               6/7/2017     19.56    16907550        20.37     20.49      19.45
               6/8/2017     18.85    32620750        19.40     19.40      18.18
               6/9/2017     18.08    31079180        18.41     18.46      17.88
              6/12/2017     18.20    16155470        18.05     18.43      17.56
              6/13/2017     18.10    11887850        18.38     18.58      18.08
              6/14/2017     17.88     9438676        18.25     18.29      17.76
              6/15/2017     17.00    22931640        17.72     17.75      17.00
              6/16/2017     17.54    18940770        17.14     17.88      17.00
              6/19/2017     17.88    28839090        17.85     18.34      17.03
              6/20/2017     17.31    13947540        17.82     17.89      17.23
              6/21/2017     17.27     8672019        17.27     17.43      17.13
              6/22/2017     17.64     9866164        17.45     17.80      17.21
              6/23/2017     17.54     7065833        17.82     17.82      17.47
              6/26/2017     17.29     9857628        17.70     17.73      17.23
              6/27/2017     17.34     7714791        17.21     17.48      17.20
              6/28/2017     17.76    10452110        17.34     17.78      17.33
              6/29/2017     17.89    12186600        17.69     18.13      17.67
              6/30/2017     17.77     5986691        18.03     18.08      17.62
               7/3/2017     17.59     3285663        17.91     17.92      17.45
               7/5/2017     17.32     6032164        17.57     17.59      17.22
               7/6/2017     17.31     6185119        17.25     17.38      17.24
               7/7/2017     17.18     4539713        17.33     17.38      17.15
              7/10/2017     16.99     8557931        17.16     17.21      16.95




                                                             2
                                         15
                                       Exhibit 2
